Exhibit 23.2 (LOGO) Head Office Amot Bituach House Building B 46-48 Menachem Begin Road, Tel-Aviv 06180 Tel: +ax: + E-mail: bdo@bdo.co.il www.bdo.co.il Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No 333-78053) of our report datedApril 9, 2012, relating to the financial statements, of Orbit/FR Engineering, Ltd appearing in Orbit/FR, Inc. Annual Report on Form 10-K for the year ended December 31, 2011. /s/ Ziv Haft Certified Public Accountants (Israel) BDO Member Firm Ziv Haft April 9, 2012 (LOGO)
